 509
 
MARQUEZ BROS
.
 
ENTERPRISES
 
 
358 NLRB No. 61
 
Marquez Brothers Enterprises, Inc
.
 
a
nd
 
Alfonso 
Mares 
and
 
Javier Avila
.  
Cases 21

CA

039581 
and 21

CA

039609
 
June
 
2
5
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
 
On 
June 22, 2011, Administrative Law Judge William 
G. Kocol issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, and the Acting 
General Counsel filed an answering brief.  The Acting 
General Counsel also filed a limited cross
-
exception and 
a supporting brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs,
1
 
and has decided to 
affirm the judge

s rulings, findings,
2
 
and conclusions and 
to adopt the recommended Order as modified below.
 
1. The judge found that the Respondent unlawfully 
discharged employees Javier Avila and Alfonso Mares, 
two of its perishable
-
sa
les drivers.  We agree with both 
findings.  
 
With respect to Mares, we note the following points to 
demonstrate that the record support for the judge

s fin
d-
ing is even stronger than he articulated.  First, the credi
t-
ed evidence fully supports the judge

s f
indings that 
Mares

 
union activity was reported to the Respondent

s 
management and that the Respondent decided to di
s-
charge him almost immediately afterward.
3
  
 
Second, although the Respondent told Mares he was 
being discharged in part because of an allege
d 

aggre
s-
sive

 
incident with a customer, the Respondent did not 
mention this allegation in the termination notice it gave 
Mares.
4
  
Similarly, although the Respondent contended at 
                                        
        
 
1
 
The Respondent has requested 
oral argument.  The request is d
e-
nied, as the record, exceptions, arguments, and briefs adequately pr
e-
sent the issues and the positions of the parties.
 
2
 
The Respondent has excepted to some of the judge

s credibility 
findings.  The Board

s established poli
cy is not to overrule an admini
s-
trative law judge

s credibility resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products,
 
91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951)
.  We have carefully examined the record and find no 
basis for reversing the findings. 
 
3
 
The judge found that Bertha Yontomo, an accounts receivable 
clerk, was not an agent of the Respondent for the purpose of attributing 
her knowledge of Mares

 
union act
ivity to the Respondent.  He also 
found from the record, however, that Yontomo in fact passed her 
knowledge of Mares

 
activity on to management.  Contrary to the R
e-
spondent

s argument, these findings are not inconsistent with one a
n-
other.
 
4
 
The Respondent 
did reference this alleged incident, which the 
trial that it discharged Mares in part because of his pe
r-
sonal appearance, th
is was an entirely new ground that 
also was not stated in Mares

 
termination notice.
5
  
These 
shifting reasons for Mares

 
discharge further evidence 
the Respondent

s unlawful motivation.
6
 
Third, the judge

s characterization of the Respondent

s 
actions as a 
hastily contrived affair to get rid of a union 
supporter is well founded.  In this respect, we observe 
that the Respondent gave Mares his written termination 
notice at the same time it gave him a written 

final war
n-
ing,

 
effectively making the warning mean
ingless.  
 
Last, t
he judge reasonably discredited the Respon
d-
ent

s remaining assertion, that Mares

 
work performance 
was deficient.  Instead, the judge reasonably found, 
based on the evidence of past practice, that the Respon
d-
ent would not have discharged 
Mares for any of his pu
r-
ported deficiencies, even if they existed, before he e
n-
gaged in union activity.  
  
 
In sum, for the reasons given by the judge, and those 
just discussed, we agree with his finding that the Acting 
General Counsel carried his 
Wright L
ine
7
 
burden of 
showing that the Respondent discharged Mares in retali
a-
tion for his union activity, and that the Respondent has 
not shown that it would have discharged him absent that 
activity.
8
 
2. The Acting General Counsel cross
-
excepts to the 
judge

s hav
ing 

failed to specifically address

 
the co
m-
plaint

s request that the Board

s order require the rem
e-
dial notice to be read aloud to employees in English and 
Spanish.
9
  
The judge, however, implicitly rejected that 
request by stating that 

there is nothing 
extraordinary 
about the unfair labor practices committed

 
by the R
e-
spondent.
10
  
Given the totality of circumstances in this 
case, we disagree.
 
                                        
                                    
 
judge found occurred 

some time ago,

 
in its final written warning to 
Mares.  Against that backdrop, the omission of this alleged incident 
from the termina
tion notice only further confirms its dubious nature.  
See 
Pepsi Cola Bottling Co.,
 
301 NLRB 1008, 1042 (1991), enfd. 
mem. 953 F.2d 638 (4th Cir. 1992).   
 
5
 
See 
Inter
-
Disciplinary Advantage, Inc.
,
 
349 NLRB 480, 509 (2007)
 
(raising additional allegation of
 
misconduct for the first time in litig
a-
tion supports finding of pretext).
 
6
 
Id. at 
506
; 
Mt.
 
Clemens General Hospital
, 344 NLRB 450, 458 
(2005).
 
 
7
 
251 NLRB 1083 (1980), enfd. 662 F.2d. 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (
1982),
 
8
 
In finding that the Respondent acted against Mares with unlawful 
motive, we do not rely, as did the judge in part, on the Respondent

s 
other unlawful conduct, all of which occurred at least 4 months after 
Mares

 
discharge.
 
9
 
The Respondent has not
 
opposed the Acting General Counsel

s 
cross
-
exception.
 
10
 
The Acting General Counsel has not cross
-
excepted to the judge

s 
denial of his request that the Respondent be required to mail copies of 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
510
 
The Board has required that a notice be read aloud to 
employees where an employer

s misconduct has been 

sufficien
tly serious and widespread that reading of the 
notice will be necessary to enable employees to exercise 
their Section 7 rights free of coercion.

  
Jason Lopez

 
Planet Earth Landscape, Inc
., 358 NLRB 
383
 
(2012); 
accord
:
 
HTH Corp.,
 
356 NLRB 
1397
 
(2011).  Thi
s r
e-
medial action is intended to ensure that 

employees will 
fully perceive that the [r]espondent and its managers are 
bound by the requirements of the Act.

  
Federated Logi
s-
tics
 
& Operations
,
 
340 NLRB 255, 258 (2003), enfd. 400 
F.3d 920 (D.C. Cir. 2005).
11
 
In this case, the Respondent engaged in a persistent 
campaign of coercive conduct that extended temporally 
throughout the life of the employees

 
organizing efforts 
and that touched every employee the Respondent b
e-
lieved supported the Union.  This campaign
 
began when 
the Respondent fired the first leader of a union campaign 
(Mares) as soon as it became aware of his protected a
c-
tivity.  It took additional unlawful action as soon as a 
union election petition was filed with the Board, a few 
months later.  On o
ne occasion, employee Avila was 
asked by his supervisor, Cesar Barajas, if he was part of 
the Union.  When Avila said he was not, Barajas replied, 

Oh, because you

re burnt with the lady.  And you

re 
also in 
[
sic
]
 
the black list.

12
  
This exchange constitut
ed 
not only an unlawful interrogation and conveyed an u
n-
lawful threat, but a confirmation that the Respondent was 
continuing to methodically target union supporters.  And, 
in fact, Avila was later unlawfully discharged, as we 
have found.  
 
Also during the 
critical period, the Respondent e
n-
gaged in an orchestrated effort to coerce all the emplo
y-
ees whom it believed had signed union authorization 
cards into sending revocation letters to the Union.  Upon 
returning to the facility after completing deliveries on
e 
day, the Respondent

s drivers found two supervisors si
t-
ting at a table with stacks of prepared material in the 
warehouse room where drivers normally completed their 
paperwork.  Each driver was handed a two
-
page doc
u-
ment explaining how to revoke a union a
uthorization 
card, with an attached revocation letter to the Union and 
                                        
                                    
 
the notice to any former employees whom it employed after June
 
2, 
2010, the date on which Mares was unlawfully terminated.  
 
11
 
See also 
Whitesell Corp.,
 
357 NLRB 
1119, 1123

1124
 
(2011); 
Carwash On Sunset,
 
355 NLRB 1259, 1263 (2011); 
Vincent/Metro 
Trucking
, 355 NLRB 289, 290 fn.
 
4 (2010); and 
Homer D. Bronson 
Co.
, 349
 
NLRB 512, 515 (2007), enfd. mem. 273 Fed
.
 
A
ppx. 32, 40 (2d 
Cir. 2008).
 
12
 
The judge inferred from other testimony that 

the lady

 
referred to 
Elizabeth Lara, an owner of the Respondent whom employees referred 
to as 

La Senora,

 
and that 

burnt

 
was a collo
quialism meaning that 
the Respondent knew about Avila

s union activity.
 
a mailing envelope.  The supervisors directed the drivers 
to read the material, sign the letter, address the envelope, 
and hand the material back for mailing.  No employee 
had asked the
 
Respondent for such information or assi
s-
tance, and neither supervisor asked whether such assi
s-
tance was desired.  The judge correctly found that the 
Respondent

s actions coercively encouraged employees 
to revoke their authorization cards in violation of S
ection 
8(a)(1).
13
  
More to the present point, the Respondent

s 
evident lack of inhibition in coercing employees to wit
h-
draw their support of the Union demonstrates that a rea
d-
ing of the notice is warranted to assure employees that 
they may freely exercise t
heir Section 7 rights in the f
u-
ture.
14
 
 
Finally, as we have found, the Respondent unlawfully 
discharged two employees in retaliation for their union 
activity, one (Mares) at the outset of the organizing ca
m-
paign and one (Avila) at its close, promptly after 
the 
Board

s certification of the Union

s defeat in the ele
c-
tion.  
 
We find that these violations are 

sufficiently serious 
and widespread

 
in their impact to make a notice
-
reading 
requirement appropriate in this case.
15
  
Therefore
,
 
we 
will require that the remedial notice be 
read aloud to the 
Respondent

s employees by the Respondent

s chief e
x-
ecutive officer or, at the Respondent

s option, by a Board 
agent in that officer

s presence.  Given that 
a significant 
number of the Re
spondent

s employees speak Spanish, 
we will require the notice to be read in both English and 
Spanish.
16
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
                                        
        
 
13
 

[A]n employer may lawfully inform employees of their right to 
revoke their authorization cards . . . as long as the employer makes no 
attempt to ascertain whether employees will ava
il themselves of this 
right nor offers any assistance, or otherwise creates a situation where 
employees would tend to feel peril in refraining from such revocation.

  
Mariposa Press
,
 
273 NLRB 528, 529

530 (1984).  Moreover, although 
an employer may in some
 
situations provide employees with forms for 
the purpose of revoking authorization cards, 
Mueller Energy Services
, 
333 NLRB 262, 262 fn.
 
1 (2001), this must be done in circumstances 
devoid of coercion.  
 
14
 
See 
Vincent/Metro Trucking,
 
supra, 355 NLRB at 289

290 fns. 2, 
4 (employer, in addition to other unlawful conduct, pressured emplo
y-
ees to sign prepared documents disavowing support for the union, just
i-
fying a reading
-
aloud notice).
 
15
 

, supra
 
at383

384
2 (two u
n-
lawful disch
arges in a small unit accompanied by several other viol
a-
tions constitute 

sufficiently serious and widespread

conduct to render 
notice reading appropriate).
 
16
 
Although Member Hayes joins in finding these violations, he 
would not impose the extraordinary r
equirement of a public reading to 
remedy them.
 
 
 MARQUEZ BROS
.
 
ENTERPRISES
 
511
 
modified below, and orders that the Respondent,
 
Marquez Brothers Enterprises, Inc., City of Industry, 
California, its officers, agents, successors, and assigns, 
shall take the action set forth in the Order as modified.
 
Insert the following as paragraph 2(f), and reletter the 
following paragraph accordi
ngly:
 

(f) 
Within 14 days after service by the Region, hold a 
meeting or meetings, scheduled to ensure the widest po
s-
sible attendance, at which the attached notice, Appendix 
A, is to be read to the employees in both English and 
Spanish by the Respondent

s 
chief executive officer or, 
at the Respondent

s option, by a Board agent in that o
f-
ficer

s presence.

 
 
Stephanie Cahn, Esq., 
for the General Counsel.
 
David S. Allen 
and
 
Sergio A. Perez, Esqs. (Jackson Lewis, 
LLP), 
of Los Angeles, Caliornia, for the Respond
ent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
W
ILLIAM 
G.
 
K
OCOL
, Administrative Law Judge. This case 
was tried in Los Angeles, California, on March 28

30, 2011.  
Alfonso Mares filed the charge in Case 21

CA

0
39581 on 
November 17, 2010,
1
  
Javier Avila filed the charge in Case 21

CA

0
39609 on December 8 and the General Counsel issued the 
consolidated complaint on January 31, 2011.  The complaint 
alleges that Marquez Brothers Enterprises, Inc. (MBE) violated 
Section 8(a)(3) and (1) by termi
nating Mares and Avila because 
they engaged in union activities and violated Section 8(a)(1) by 
encouraging employees to ask for the return of their authoriz
a-
tion cards from Teamsters Local 63, International Brotherhood 
of Teamsters (the Union) , interroga
ted employees concerning 
their union activities, and threatened an employee with unspec
i-
fied reprisals for being involved with the Union.  MBE filed a 
timely answer that, as amended at the hearing, admits the all
e-
gations in the complaint concerning the fil
ing and service of the 
charges, interstate commerce and jurisdiction, labor organiz
a-
tion status, and supervisory and agency status of certain ind
i-
viduals.  MBE denied the allegations in the complaint concer
n-
ing the agency status of Mario Perez and Bertha Y
ontomo; 
MBE also denied that it had engaged in unlawful conduct.
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and MBE, I make the following.
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
MBE, a corporation, has been engaged in the wholesale di
s-
tribution of Hispanic foods.  Its main office is located in City of 
Industry, California, and it annually purchases and receives 
goods valued in excess of $50,000 from points located
 
outside 
the State of California.  MBE admits, and I find, that it is an 
employer engaged in commerce within the meaning of Section 
                                        
        
 
1
 
All dates are in 2010
,
 
unless otherwise indicated.
 
2(2), (6), and (7) of the Act and that the Union is a labor orga
n-
ization within the meaning of Section 2(5) of the Act. 
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  Background
 
MBE is a distributor of Mexican foods products to retail gr
o-
cery stores throughout southern California; its warehouse di
s-
tribution facility is in the City of Industry.  Among the products 
MBE distributes are p
erishable dairy products such as cheese, 
sour cream, and yogurt.  MBE employs about 30 employees, 
called perishable sales drivers, who deliver these products to 
the stores using refrigerated trucks.  These employees also 
stock the products on refrigerated 
shelves in the stores for pu
r-
chase by consumers.  Generally, these employees work on a
s-
signed routes and visit the stores on a designated schedule  
 
I now describe MBE practices that are important in 
unde
r-
standing
 
the alleged unlawful terminations of Mares
 
and Avila.  
The perishable products delivered and stocked by the perish
a-
ble sales drivers have an expiration date.  The perishable sales 
drivers must check these products on display at the stores to be 
certain that the products are not being offered for s
ale after their 
expiration dates.  Removal of these expired products is very 
important to MBE for several reasons.  First, if a customer co
n-
sumes spoiled product the customer could get sick.  And both 
the stores and consumers are not happy when they purcha
se or 
even see expired products on display.  The record in this case 
has various descriptions of MBE

s policy concerning when the 
product should be removed from the display shelves.  Alfonso 
Mares, a driver, testified that products should be removed 2 
days
 
before the expiration date but that some stores required 
that the product be removed 5 days before the expiration date.  
Javier Avila, also a driver, testified that Elizabeth Lara, MBE

s 
owner, and wife of Francisco Lara, MBE

s vice president of 
operation
s, told him that product should be removed the day of 
or the day before the expiration date.  According to Avila, his 
immediate supervisor, Cesar Barajas, told him that he should 
remove any product that would expire before his next visit to 
the store.  Abe
l Gastelum, another driver, understood that stores 
had different policies concerning when nearly expired product 
should be removed; some stores required removal 7 days before 
the expiration date and others 5 or 6 days.  Arturo Perfecto is 
MBE

s controller;
 
he also oversees human resources.  He e
x-
plained that the basic rule is that there should never be expired 
product at the stores and to insure that this happens drivers 
must remove all items from the stores that will expire before 
the driver

s next visit t
here.  And human error plays a part in 
this process.  As Avila credibly explained in response to my 
question:
 
 
As far as like, say, there

s about 1,000 units on the shelves.  
So, if we don

t

when we

we have like a certain amount of 
time to get to our other
 
stores.  So, sometimes we

re such in a 
hurry that we are looking as much as we can, to the best of 
our knowledge.  We

re digging to see what we can find.
 
Sometimes, maybe like one or two pieces might have slipped.  
So, the next time we come in, they

ll st
ill be on the shelves.  
So, we will pull them out and take them out as soon as poss
i-
ble.
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
512
 
Similarly, Gastelum explained:
 
 
[Y]ou had to do six stores even up to eight stores some routes 
a day between six in the morning till like 12 or 11.  They 
won

t 
receive you past that so that you

re trying to do is get 
out of there quick.  You get stuck in traffic, a receive(er) will 
hold you back.  
So you

re basically you

re on a rush trying to 
do your job, you do a quick review of your product we have 
and you unl
oad it and fill and you

re trying to get out of there.
 
So I mean, pretty sure everybody has left product expired not 
because they wanted to, I mean, because they didn

t have the 
time to check everything.
 
 
Importantly, MBE seems to recognize that 
occasionally 
product that should have been removed will remain at a store.  
This is so because MBE sends its supervisors to the stores and 
they find these expired products still at the store and this does 
not automatically result in termination or even wri
tten disc
i-
pline of the driver.  Rather, drivers may simply be advised to be 
more careful.  Completing the picture, stores are given credit 
for expired merchandise that is removed by the drivers.  The 
drivers themselves prepare the paperwork needed for the 
credits 
and this is a regular part of the servicing process.  Drivers are 
paid an hourly rate plus a 
0
.5
-
percent commission on his sales 
minus credits.  
 
A perishable sales driver must not only be careful not to 
overstock product that will result in excess
ive expired product, 
the driver must also leave enough product so that the shelves do 
not become empty.  If someone from the store directs the drive 
to leave a certain quantity of product, then the driver simply 
does as he is directed.  But often the drive
r does not get specific 
directions from store personnel so the driver must make an 
estimate as to how much product should be left at the store.  
The driver does so by taking into account past history and 
whether a product is on sale at a lower price.  The 
perishable 
sales drivers must sometimes leave enough product available at 
the stores so that the shelves can be replenished by store e
m-
ployees if the sales driver is not scheduled to come back to 
restock the shelves.  But despite best efforts sometimes sto
res 
run out of products.  As Gastelum, a relief perishable sales 
driver, credibly explained, from time to time stores do run out 
of products distributed by MBE.  When that occurs the store 
typically contacts MBE and requests additional product be 
delivered
.  An MBE account executive or supervisor then co
n-
tacts the sales driver who then makes an additional delivery to 
the store with the additional product.  As Perfecto explained:
 
 

we can do except res
pond to the customer and go do that 
product.
 
 
There is no evidence that the sales drivers are automatically 
disciplined when a store run out of product.  
 
Finally, at the trial Arturo Perfecto pointed out the i
m-
portance MBE places on good customer service 
and maintai
n-
ing professional relationship with store personnel.  He 
acknowledged that in the past stores have requested that they 
not be serviced by a particular MBE employee.  MBE then 
honors the request and assigns a different employee to service 
that st
ore.  He admitted that this process of accommodation 
does not necessarily result in the termination of any employee.  
 
B. Alfonso Mares
 
Alfonso Mares began working for MBE on January 17, 
2005; he worked as a driver delivering the perishable products 
descri
bed above.  Mares ran the same assigned route for about 
4
-
1/2
 
years.  For the biggest stores on his route Mares made 
deliveries three times a week, for other stores twice a week, and 
for the smaller stores only once a week.  Mares typically began 
work at b
etween 3:45 and 4 a.m. and typically ended work at 
between 3 and 4 p.m., although sometimes he worked until 6 
p.m.  His immediate supervisor was Andes Veloz.  
 
Mares got in touch with a union in May 2010.  He spoke 
several times by telephone with Gary Smit
h, an organizer for 
Teamsters Local Union 952.  Smith admitted that he told Mares 
to be careful that his identity as a union supporter would not be 
known to management.  Smith also admitted that he instructed 
Mares and the other union supporters 

To be ver
y careful not to 
allow yoursel
ves to be known by management

that your inte
n-
tions are to organize.

  
Mares then spoke to about 17 emplo
y-
ees and asked if they wanted to support a union at MBE.  He 
did this at the MBE facility at the start of his workday.  Si
xteen 
employees put their names and telephone numbers on a list and 
Mares gave the list to Smith. One of the employees who Mares 
spoke to about a union and who put his name and telephone 
number on the list was Jesse Agosto.  Mares spoke to Agosto 
on June 1
 
at about 3:45 a.m.  Agosto lives at home with his 
mother, Bertha Yontomo, who also works for MBE as an a
c-
counts receivable clerk.  At about 9:30 p.m. that day Yontomo 
called Mares on the Nextel radio that MBE issues to employees 
and complained that she wa
nted her son

s name removed from 
the union list. Fearing that he might be terminated, Mares pr
e-
tended that he did not know what Yontomo was talking about.  
Yontomo retorted that Mares knew exactly what she was tal
k-
ing about.  Mares again replied that he di
d not know what she 
was talking about, but if he found something out about it he 
would ask them to take Yontomo

s son

s name off the list.  By 
the end of the next day, as more fully described below, Mares 
was fired.
 
As indicated, Yontomo works in collectio
ns for MBE.  She 
regularly calls drivers and informs them when a customer is 
delinquent in payments to MBE and that the driver should no 
longer make deliveries to that customer or should only accept 
cash for any deliveries.  She works in an office near tha
t of 
MBE

s controller, Arturo Perfecto.
 
At the trial the General Counsel presented Andres Veloz, 
Mares

 
supervisor, with an occurrence report that Veloz pr
e-
pared in Spanish on June 1, 2010
,
 
concerning Mares that read:
 
 
Some days ago the client, La Sabrosa 
Market in Orange (CA), 
La Senora Gloria and Fernando were saying that this salespe
r-
son was offering poor service.  He was not cleaning the y
o-
gurt cooler, and he was always in a bad mood.  They did not 
know why they had him as a salesperson, and they would 
r
a-
ther not ask him for anything more because they could see 
that he always had a bad look on his face. And he suggested 
to me that I should change him.  This salesperson has already 
been spoken to and told to change his attitude with clients but 
 MARQUEZ BROS
.
 
ENTERPRISES
 
513
 
he said th
at that

s how he was and he was not going to 
change.  Also, some time ago at Superior #110 Benjamin in 
charge of the deli complained of poor service, that he would 
drop off what he wanted but he would not talk to him.  And 
this salesperson said that it was
 
something personal that he 
was going to talk with the client himself, but I told him that 
that was not the solution, but I told him that I was going to 
speak with the client so that this would not become any 
worse.
 
Please give him a verbal warning.
2
 
 
The 
occurrence report form indicates that it is 

used by front 
line managers and supervisors to record daily employee occu
r-
rences, as they happen, and the contents are reviewed daily 
with the HR representative.

 
(Emphasis 
added
.)  Because the 
report refers to 
events that occurred sometime earlier and not 
on June 1, the General Counsel asked Veloz what made him 
prepare the report on June 1 but Veloz did not answer the que
s-
tion.  After I assured myself that Veloz understood the question 
and after several long pau
ses, some gulps and few sighs it b
e-
came apparent that Veloz was reluctant to answer the question.  
I infer he was reluctant to do so because a truthful answer 
would be against the interests of his employer.  Veloz did admit 
that the events concerning La Sa
brosa could have occurred 
anywhere between 5 days and a year before he wrote the report.  
Veloz also admitted that when he received reports about poor 
service from Mares he did not issue any written discipline but 
instead only talked to Mares about the com
plaints.  
 
The next day, on June 2 at about 2:30 p.m. Veloz called 
Mares and told him that he had found expired product at Sup
e-
rior Warehouse # 110, Food 4 Less, and Big Saver.  Mares told 
Veloz that Veloz should leave the expired product in the back 
rooms
 
at the stores and he would take care of it during his next 
delivery to the store.  Veloz told Mares that he should be a little 
more careful.  
 
That same day, June 2, Veloz prepared another occurrence 
report concerning Mares that read as follows:
 
 
On Wedne
sday, 6/2/10 passing by this salesperson

s stores to 
see how service was, and I saw the deli sections I encountered 
expired product.  Food 4 Less 393 in Santa Ana: Cotija Ra
n-
cho Grande, COD 50412, one piece from May 15,

10, J
o-
coque, COD 50055, one piece fr
om April 14,

10; at Superior 
#110, two pieces of Panela Mex. COD 51004 from June 2, 

10; at Big Saver #7, six pieces of Panela Mex. COD 51004 
from May 28, 

10, two Jocoque, COD 50055 from April 14, 

10.  Also, on prior days to this customer Superior #110 a
nd 
Big Saver #7 I visited them on 6/1/10 and Food 4 less #393.  
What I had seen on 6/2/10, all of this product should have 
been picked up without exception.
 
 
Beneath the heading on the form concerning what type of a
c-
tion needs to be taken Veloz wrote, 

I 
leave it to the criteria of 
management.

  
If indeed expired product was found at those 
stores MBE would have generated some paperwork indicating 
that the stores were given credit for the expired product.  Inte
r-
estingly, MBE did not present any documentary 
evidence to 
                                        
        
 
2
 
I correct errors in the translation of the document.  
 
support Veloz

s report of finding expired product. Turning to 
the Superior Warehouse # 110 incident that is mentioned in the 
occurrence report, Mares made deliveries there three times a 
week on Monday, Wednesday, and Friday.  He last delivered 
there on June 1, the day before he was terminated.  Mares cre
d-
ibly testified that he checked the shelves there for expired 
product and records indicate that Mares did not credit that store 
with any expired products.  Mares credibly testified that the 
only 
time Veloz spoke to him about expired product on the 
shelves at Superior Warehouse #110 was on June 2.
 
I make several observations concerning this occurrence r
e-
port.  Despite the indication in the report that Veloz visited 
stores serviced by Mares on 2 con
secutive days, Veloz testified 
that he did not remember whether he did so.  And there is no 
good explanation how product that should have been removed 
from the shelves weeks ago remained there, especially given 
the fact that Veloz is charged with regularly
 
visiting the stores 
to search for expired product and when, according to the report, 
Veloz had been to these stores the day before.
 
Also on June 2, when Mares arrived back to the warehouse 
at around 4 p.m. Javier Granados, MBE

s general sales mana
g-
er, ins
tructed him to turn in his keys and paperwork.  Mares 
asked if Granados could explain what was happening; Gran
a-
dos answered that he did not know anything and he took Mares 
upstairs to the office area where Mares waited for about 2

3 
hours.  Finally 
Granados escorted Mares into the office of h
u-
man relations.  Present there was Zulema Pintado, human r
e-
sources assistant.  Pintado informed Mares that he was being 
terminated because he had been aggressive with a customer and 
they had found expired product
 
on display in three of the stores 
that Mares serviced.  Mares denied that he had ever been a
g-
gressive with anyone and that he had never had a problem at 
any store with bad behavior.  He asked that MBE show him the 
credit reports that would be proof that e
xpired products had 
been found in stores on his route; he was not shown any such 
documents.  Instead, Mares was given two documents.  The 
first was a final written warning that indicated:
 
 
On 6/01/10 Sales Supervisor Andres Veloz visited La Sabrosa 
Market 
and received a complaint regarding the bad service 
and bad attitude of Alfonso Mares.  The customer informed 
Andres Veloz that she felt unsafe talking to Alfonso because 
he was very aggressive in the manner that he talked to the 
cu
s
tomer.  When the custome
r requested additional products 
and better customer service regarding the rotation and me
r-
chandising of the products sold Alfonso responded in a neg
a-
tive manner and was reluctant to provide the services reques
t-
ed.  As a result of the incident the customer 
requested Andres 
to assign a new Perishable Sales Representative to her a
c-
count.
  
On 6/01/10 Alfonso Mares provided service to cu
s-
tomer Superior Warehouse #110.  Sales Supervisor Andres 
Veloz visited the store on the same day after Alfonso had 
completed th
e service.  Andres found several spoiled items on 
the shelves with expiration dated from May 2010.  On several 
occasions and in department meetings has been 
trained/educated on the importance of rotating all perishable 
items and issuing credit for the expi
red products.  These pr
o-
cedures must be done on every service date.  It is very i
m-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
514
 
portant to maintain all company products in a safe and proper 
condition for public consumers to purchase.  
 
 
The warning indicated that Mares could improve by:
 
 
Immediate imp
rovements in customer service and work pe
r-
formance are required.  Perishable Sales representatives are 
required to provide complete customer service to all custo
m-
ers on all occasions.  Customers must be treated with courtesy 
and respect and should be addre
ssed in a professional manner 
at all times.
  
Future related incidents will result in additional 
disciplinary action up to and including termination.
 
 
Mares wrote on the warning form that he never argued with 
anyone at Sabrosa Market and that concerning the
 
expired 
product at Superior Warehouse #110 he went to the store on 
June 1 and did not find any expired products.  
 
I make the following observations concerning the written 
warning given to Mares on June 2.  The written warning is 
inconsistent with the occ
urrence report prepared by Veloz in 
that the warning indicates that the La Sabrosa complaint o
c-
curred on June 1 while the occurrence report makes clear that it 
occur some time ago.  The written warning indicates that the 
customer felt 

unsafe

 
talking to M
ares whereas the occurrence 
report makes no such assertion.  And there is no mention in the 
occurrence report of any customer complaint from La Sabrosa 
that the 

customer requested additional products and better 
customer service regarding the rotation and 
merchandising of 
the products sold Alfonso responded in a negative manner and 
was reluctant to provide the services requested

 
that is d
e-
scribed in the written warning.  The Superior Warehouse #110 
incident described in the written warning also does not ma
tch 
up with the description in the occurrence report.  The warning 
indicates that on June 1 Veloz found expired product there but 
there is no mention of expired product in the occurrence report 
prepared by Veloz on June 1.  To the contrary, the only co
m-
pla
int Veloz made to Mares concerning expired product at that 
store was the next day, June 2.  In sum, the written warning 
both increased the magnitude of the alleged misconduct and 
heightened the immediacy of that conduct.  This shows, at least, 
that MBE its
elf recognized that the alleged misconduct d
e-
scribed by Veloz in his occurrence report would be insufficient 
to support the disciplinary measures it intended to mete out to 
Mares.
 
The record compels me to give more details concerning the 
La Sabrosa Market 
incident described in the occurrence report 
and written warning.  La Sabrosa Market is apparently a fam
i-
ly
-
owned business run by Fernando and Gloria Tinajero.  
Mares delivered to that store once a week on Wednesday.  
Mares usually dealt with Fernando but a
lso occasionally dealt 
with Gloria.  His dealings generally involved ascertaining from 
them how much and what type of product to leave at the store.  
Mares

 
interactions with them also involved casual convers
a-
tions about family; for example Mares knew abou
t Gloria

s 
grandson who sometimes was at the store with her.  Mares 
never received any complaints from MBE about his conduct at 
La Sabrosa prior to his discharge.  The last time Mares was at 
La Sabrosa was on May 26.  After Mares was fired, as d
e-
scribed mo
re fully below, he, of course, told his wife what had 
happened.  Thereafter Mares and his wife contacted Gloria 
Tinajero concerning the complaint she had supposedly made 
about Mares.  The result was that on June 16 Gloria Tinajero 
signed the following stat
ement that was written in Spanish:
 
 
On June 02, 2010, I was informed the following incident with 
Marquez Brothers Company one of the drivers of that comp
a-
ny name Alfonso Mares call me to inform me that he was no 
longer working for that company because he w
as terminated 
from his job because he was very aggressive with me.  I

m the 
owner of one of the stores he used to serve, store name is La 
Sabrosa Market.  His supervisor Andres Veloz said that A
l-
fonso was really aggressive with me and that he gave me rea
l-
l
y bad service.  He said I felt unsafe talking to him and that I 
don

t want him in my store anymore.  And that is a lie I did 
not say any of those things to him, I did talk to him and said 
that Alfonso forgot to plug the refrigerator and that the pro
d-
uct wa
s going [to] go bad.  That

s all I said to him.  I don

t 
know why Andres is lying.
 
 
The facts in the preceding paragraph are based on the cred
i-
ble portions of Mares

 
testimony.  I have considered the test
i-
mony of Gloria Tinajero.  Tinajero testified that s
he was 

not 
really

 
satisfied with the service Mares provided to her store 
because he had a bad attitude.  According to Tinajero, Mares 

always had complaints about how much he was working and 
things like that.

  
Mares also did not like it when Tinajero ma
de 
him wait before checking in the products or when she sent him 
to the butchers to have them check the products.  She said the 
butchers complained to her about Mares 

all the time

 
about 
Mares

 
bad attitude.  Tinajero also complained about an inc
i-
dent whe
n Mares dropped off a cooler of yogurt and left it u
n-
plugged in front of the register instead of leaving it in an aisle.  
Someone else plugged in the cooler and this was during the 
summertime.  Tinajero complained to Andres Veloz about this 
incident.  In r
esponse to a leading question about whether 
Mares seemed 

angry or aggressive

 
during this incident, 
Tinajero volunteered that 

He always was like that.

  
Tinajero 
admitted that she signed the letter set forth above, but claimed 
she did so only to help Mar
es get unemployment benefits after 
Mares, his wife, and child came to her store and complained 
that it was her fault that Mares was fired.  But Tinajero r
e-
nounced that letter and claimed it was not true.  On December 
15, 2010, Tinajero wrote in Spanish on 
the bottom half of a 
copy of the letter:
 
 
I, Gloria Tinajero, signed this letter for Alfonso Mares, wri
t-
ten by his wife saying that he wanted to get unemployment 
and I trusted in him and I did not
3
 
read the letter in detail [in 
which] it says it is a lie t
hat they fired him because of me.
 
I 
did complain to the supervisor Andres Veloz a few times 
about his service.
 
 
Tinajero then gave a copy of this to Veloz.  Tinajero admitted 
that she complained to Veloz about three times over a period of 
about a year.  Sh
e denied she ever told Veloz that she felt u
n-
safe with Mares.  I credit only portions of Tinajero

s testimony.  
It strikes me as credible that when Tinajero would make Mares 
                                        
        
 
3
 

from the translation.
 
 MARQUEZ BROS
.
 
ENTERPRISES
 
515
 
wait until she became available to check in MBE merchandise 
that Mares would becom
e impatient.  Remember, the drivers 
worked long hours, were on a tight schedule to make the deli
v-
eries during designated times, and had to deal with traffic pro
b-
lems.  And I also conclude that during the 

summertime

 
Mares 
delivered the cooler of yogurt bu
t did not plug it in.  But I co
n-
clude this incident must have occurred during the summer 
2009.  After all, official summer was still almost a month away 
when Mares last visited the store on May 26 and if the incident 
had happened during any warm weather th
at spring then 
Tinajero would have been able to give a more precise date.  I 
further conclude that Tinajero did complain to Veloz, but not 
anyone else from MBE, about these matters.  I otherwise find 
Tinajero to be an unreliable witness.  Her testimony con
cerning 
Mares

 
alleged shortcomings was clearly exaggerated and 
sometimes in response to leading questions; her demeanor was 
entirely unconvincing. 
 
Returning now to the meeting of June 2, MBE did not allow 
Mares the opportunity to improve that is 
described in the wri
t-
ten warning. 
 
Instead, Pintado gave Mares a second document 
that indicates that he was terminated.  It reads as follows:
 
 
On 6/02/10 supervisor Andres Veloz reviewed customer store 
Food 4 Less #393 and found various expired products on
 
the 
stores shelves.  Perishable Sales Representative Alfonso 
Mares had provided service to the store earlier that same day.  
 
On 6/02/10 Sales Supervisor Andres Veloz also reviewed cu
s-
tomer store Big Sabor r#7 and again found several expired 
products on t
he store shelves.
 
 
The customer service that Alfonso Mares provided to these 
customers is unacceptable and well below management

s e
x-
pectations.  Alfonso is not following proper procedures for r
o-
tating items and for issuing credit for expired items.  
Alfonso 
is not completing his work responsibilities and as a result is 
jeopardizing the public consumer

s safety as well as the cu
s-
tomer

 
good standing with customers.  Alfonso

s poor work 
performance can

t be tolerated.
 
 
Comparing Veloz

 
June 2 occurrence
 
report with the June 2 
termination, I note that there is no mention of any expired 
product found at Superior Warehouse #110 by Veloz on that 
date.  As noted above, MBE mentions Veloz finding expired 
product at Superior Warehouse #110 on June 1 and that th
at 
was inconsistent with the occurrence report completed by V
e-
loz and dated June 1.  
 
Mares

 
termination notice mentions Food 4 Less # 393.  
Mares normally delivers there 
twice a week

on Tuesday and 
Friday.  Because of the Memorial Day Holiday that fell on
 
Monday, May 31, the delivery dates were changed and the last 
time Mares delivered there before his discharge was on 
Wednesday, June 2.  Records indicate that on that date Mares 
found expired products or products that were about to expire at 
that store and
 
credited the store for those products.  Finally, the 
termination notice mentions Big Saver #7.  Mares delivered 
there once a week, normally on Thursday.  Mares last delivered 
there on May 27.  Documents show that on that date Mares 
discovered expired prod
ucts or products that were about to 
expire at that store and gave the store credit for those expired 
documents.  
 
The facts in the preceding paragraphs are again based on 
Mares

 
credible testimony.  I
 
again consider the testimony of 
Andres Veloz, Mares

 
su
pervisor.  Veloz credibly testified that 
Mares was neither a good nor bad employee but somewhere in 
between.  He also credibly testified that in the past he had 
found expired product on the shelves of the stores that Mares 
serviced and he would simply advi
se Mares of this and Mares 
would reply 

Oh. I missed it.

   
 
I now review Mares

 
disciplinary record at MBE.  On Oct
o-
ber 23, 2009, Mares was given a verbal warning stemming 
from a customer complaint.  The customer complained of the 
bad service that Mares h
ad been providing because of spoiled 
product that was not being removed; the customer indicated 
that he was going to reduce the shelf space available for MBE 
products.  This warning indicated 

Future related incidents will 
result in additional disciplinary
 
action up to and including te
r-
mination.

  
On June 6, 2009, Mares was given a verbal warning 
for too frequently requesting on the morning of his deliveries 
for additional product to deliver to customers instead of r
e-
questing the additional product earlier 
in the delivery process.  
On February 9, 2009, Mares received a verbal counseling for 
delivering products to one store but invoicing another store.  On 
July 19, 2008, Mares received a verbal warning that concerned 
a 16
-
pound shortage of product.  On March 
21, 2008, Mares 
was given a written warning for errors he made in his inventory 
reports.  On April 12, 2007, Mares received a written warning 
for the same type of mistake; he delivered product to one store 
but invoiced it to another store.  On July 7, 2007
, Mares r
e-
ceived a final written warning for failing to provide a store with 
enough of an item that apparently was on sale and being 

demonstrated

 
in that store.  In sum, the last discipline Mares 
received was a verbal warning some 7 months before his ter
m
i-
nation.
 
At the hearing, MBE brought up the matter of Mares

 
pe
r-
sonal appearance.  But this matter was neither given as a reason 
in Mares

 
otherwise comprehensive discharge papers nor is 
there any written evidence of warnings or previous discipline 
on thi
s subject.  I conclude this was made up after the fact as an 
additional reason for termination.   
 
In addition, Augustin Vasquez and Francisco Lara, MBE

s 
vice president of operations, related a meeting that they had 
with Mares in March 2010 after incident
s of poor service to 
customers by Mares.  According to Vasquez and Lara, they 
raised these concerns but Mares responded that he thought he 
was doing a good job.   But there is no written documentation 
of that meeting and no occurrence reports of any proble
ms with 
Mares

 
performance around that time.  I credit Mares

 
denial 
that he ever had a meeting with Lara concerning his job pe
r-
formance over the testimony of Vasquez and Lara.  
 
Aside from the terminations described in this case, the record 
shows that MBE
 
has terminated three perishable sales drivers  
On October 15, 2008, a perishable sales driver was terminated 
because on October 7, 2008, his supervisor found expired pro
d-
uct on the shelf, on October 10, 2008, two cases of product 
were not accounted for in
 
his inventory and on October 13, 
2008, a store complained that the driver had failed to issue it a 
credit for expired product; the store expressed dissatisfaction 
with the driver and asked that another driver service that store.  
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
516
 
The terminated driver had
 
been placed on a 30
-
day probatio
n-
ary period on October 3 due to performance problems.  On May 
18, 2009, another perishable sales driver was terminated.  On 
April 28, 2009, expired product was found at two stores se
r-
viced by this driver.  On May 11, 2009, 
expired product was 
again found on the shelves at two stores; in addition three co
m-
plete cases of expired product were found in the stock room of 
a store.  On May 12, 2009, expired product was again found at 
a store.  Finally, due to poor customer service 
by this driver, 
MBE had lost shelf space at three stores.  On June 26, 2009, the 
third perishable sales driver was terminated.  On June 6, 2009, 
this driver was placed on a 30
-
day probationary period because 
of spoiled product at a store.  On June 24, 2009
, supervisors 
found a total of 36 items on the shelves that should have been 
removed because they were past or near their expiration dates.   
 
Analysis
 
I apply the shifting burden analysis in 
Wright Line
, 251
 
NLRB 1083 (1980), enfd. 662 F.
2d. 899 (1st Cir.
 
1981), cert. 
denied 455 U.S. 989 (1982), in assessing the legality of Mares

 
termination.  I have concluded above that Mares engaged in 
union activity.  That activity was extensive; he procured the 
names and contact information from about 17 coworkers.  
 
Turning to the issue of whether MBE had knowledge of that 
activity, the General Counsel contends that Bertha Yontomo is 
an agent of MBE under Section 2(13) of the Act.  .In 
Pan
-
Oston Co.
, 
336 NLRB 305, 306 (2001), the Board explained 
the test for determini
ng agency status:
 
 
The Board

s test for determining whether an employee is an 
agent of the employer is whether, under all of the circu
m-
stances, employees would reasonably believe that the e
m-
ployee in question was reflecting company policy and spea
k-
ing and acting for management. 
 
Waterbed World
, 286 NLRB 
at 426

427 (and cases cited therein). The Board considers the 
position and 
duties 
of the employee in addition to the context 
in which the behavior occurred. 
 
Jules
 
V. Lane
, 262 NLRB 
118, 119 (1982).
 
 
. . . . 
 
 
Although not dispositive, the Board will consider whether the 
statement or actions of an alleged employee agent were co
n-
sistent with statements or actions of the employer. The Board 
has found that such consistencies support a finding of appa
r-
ent
 
authority
 
 
Yontomo works as an accounts receivable collection clerk with 
an office near Perfecto

s office.  She tells the drivers when to 
stop making deliveries to a store because that store has not paid 
its bills or to only accept cash for a delivery.  C
ertainly Yont
o-
mo would be an agent of MBE for purposes of telling drivers 
when to stop making deliveries.  But the evidence is simply 
insufficient to support a finding that Yontomo is otherwise an 
agent of MBE within the meaning of Section 2(13).
 
The Board
 
has held that both knowledge and unlawful m
o-
tive can be inferred based on the particular set of facts presen
t-
ed by a case.  
Montgomery Ward & Co
., 316 NLRB 1248, 1253 
(1995), and cases cited therein.  I conclude that the circu
m-
stances in this case compel 
the finding that MBE must have had 
knowledge of Mares

 
union activity
4
 
and that Mares

 
union 
activity was a motivating factor in his termination.  First, there 
is the element of timing.  Mares successfully solicited Yont
o-
mo

s son to sign a list indicating 
support for the union during 
the early morning of June 1.  That same night Yontomo called 
Mares on the Nextel telephone and angrily insisted that Mares 
remove her son

s name from the list of union supporters.  By 
the end of the next day Mares was fired.  A
lso, remember that 
Mares was kept waiting 2 to 3 hours outside the human r
e-
sources office after the end of his workday before he was pr
e-
sented with his termination papers.  With no other credible 
explanation in the record for this delay, it becomes apparen
t 
that MBE had not fully prepared the paperwork it felt it needed 
to justify Mares

 
discharge but it nonetheless felt compelled to 
hastily terminate him that evening.  Importantly there is no 
other event other than the discovery of Mares

 
union activities 
on June 1 that credibly explains his abrupt termination.  As 
more fully described above, the written warning was based on 
an event that occurred months ago.  That same written warning 
falsely indicated that expired product was discovered on June 1.  
Also, 
at the trial MBE presented testimony challenging Mares

 
appearance; this however, was never mentioned in any discipl
i-
nary records.  This shift in the reasons given for Mares

 
di
s-
charge further supports my conclusion that the discharge was 
unlawfully motiva
ted. Finally, as explained below there is no 
doubt that MBE was hostile to the notion that employees 
should be represented by a union.  Although the direct evidence 
of animus occurred after Mares

 
discharge, I conclude that 
MBE attitude towards unions was 
the same during spring as it 
was during fall.  All of these factors support the conclusion that 
the General Counsel has met his initial burden under 
Wright 
Line.
 
 
I now examine whether MBE has met its burden of showing 
that it would have terminated Mares e
ven if he had not engaged 
in union activity.  I have already described how the La Sabrosa 
Market event occurred months ago and was not sufficiently 
serious to support any discipline at the time.  Remember Veloz 
uncomfortably never did provide a credible ex
planation of why 
he prepared the occurrence report containing stale information 
on June 1, the very day when Mares

 
solicited Yontomo

s son 
in the early morning hours.  And even then MBE seems to re
c-
ognize that personalities between drivers and customers s
om
e-
times clash and it does not automatically respond to these real
i-
ties by terminating the drivers.  What remains of MBE

s case 
against Mares are the pieces of expired product that his supe
r-
visor, Veloz, reportedly found on June 2.  As the General 
Counsel 
points out in his brief, MBE would normally have 
documents showing that it credited the stores for the expired 
product.  MBE did not submit documentary evidence to support 
                                        
        
 
4
 
In ar
guing that even if Yontomo is not an agent of MBE the Ge
n-

b-

law, 
Montgomery Ward, 
supra, the case cited to by the 
General Cou
n-
sel, 
Vulcan Wireproofing Co., 
327 NLRB 110, 1109

110 (1999),  does 

s-

u-
pervisors.  I remind General Counsel that
 
he like all parties must take 
care to accurately support propositions of law.  
 
 MARQUEZ BROS
.
 
ENTERPRISES
 
517
 
Veloz testimony and offered no explanation as to why the do
c-
uments did not exist.  I
n any event, the evidence is clear that 
employees are not automatically fired because expired products 
are found.  To the contrary, Veloz himself admitted that in the 
past when he found expired product in Mares

 
stores he simply 
advised Mares to be more ca
reful.  The record supports Veloz

s 
description of Mares as being neither a good nor a bad emplo
y-
ee, but as one somewhere in the middle.  The other discharged 
employees relied upon by MBE to support its contention that 
Mares would have been fired anyway ar
e not comparable.  Two 
of those employees had been on disciplinary probation and the 
third committed a series of errors in rapid succession.  Reme
m-
ber MBE last disciplined Mares months before his termination, 
and even then is was merely a verbal warning an
d Mares had 
worked there for over 5 years before his abrupt termination.  
MBE cites several cases in its brief to argue that the Board has 
strongly validated an employer

s right to insist that its emplo
y-
ees provide good customer service.  That is indeed th
e case.  
But in doing so the Board measures the level of customer se
r-
vice by the employer

s own standards.  Here, whatever custo
m-
er service problems Mares may have had they were not suff
i-
ciently serious breaches to cause MBE to fire him until after he 
enga
ged in union activities.  I conclude that MBE has not met 
its burden under 
Wright Line
.  By discharging Alfonso Mares 
because he engaged in union activity, MBE violated Section 
8(a)(3) and (1).   
 
Javier Avila
 
Javier Avila began working for MBE in May 
2008; he 
worked as a perishable sales driver.  He was among the e
m-
ployees who agreed to list their names as union supporters on 
the paper circulated by Mares.  Mares

 
termination ended e
f-
forts at unionization for several months.  However, in around 
August 
or September MBE cut the pay rates of the drivers so in 
September Avila revived the unionization effort.  Avila spoke 
to other drivers and a number of them indicated that they would 
support an effort to be represented by a union.   Avila then 
talked to an 
employee of another employer that had a union.  
Avila received information about the Union and then called 
Teamsters Local 63, International Brotherhood of Teamsters, 
but Avila was unable reach anyone there.  Another employee of 
MBE, however, did reach tha
t union and a meeting with a u
n-
ion agent was arranged.  Avila then spoke to coworkers and 
told them about the union meeting and encouraged them to 
attend.  Avila spoke to about 25 coworkers about this matter 
over a fortnight in September.  The meeting was 
held on Se
p-
tember 24; employees and a union agent attended and Avila 
signed an authorization card on behalf of the Union.  Another 
union meeting was held about 2 weeks later.  
 
On October 6 the Union filed a petition to represent MBE

s 
drivers; that 
petition was withdrawn on October 15.  The union 
filed another petition on October 14 and on October 15 the 
Union and MBE signed an agreement for a stipulated election. 
The election was held on November 19 and the Union lost 17 to 
20 with one challenged ba
llot.  The results were certified on 
November 29.
 
Prior to the election Francisco Lara, MBE

s vice president of 
operations, held meetings that the drivers were required to a
t-
tend after they had completed their normal workday.  At these 
meetings Lara expres
sed his view as to why a union was not 
needed at MBE.  Lara testified that at these meetings Avila 
volunteered 

Don

t worry about me boss.  I am with you: I am 
with the company.  I know unions are a bad decision.

  
Lara 
testified that Avila would roll up t
he papers that were distribu
t-
ed at these meetings and announce that he did not want to know 
anything else about the Union because he was with the Comp
a-
ny 100 percent.  According to Lara, Avila said this at each of 
the three to five or six to eight meetings
 
that Avila attended.  
Perfecto testified at the hearing before Lara, and Perfecto made 
no mention of Avila

s statements during the meetings.  P
erfecto 
was in the hearing room
 
while Lara testified and then was r
e-
called.  Perfecto testified that he attended
 
one of the meetings 
and that meeting Avila indicated that he was with the Comp
a-
ny.  Avila denied that at these meetings he said anything like 

Don

t worry boss.  I

m for the company.

  
Instead, Avila test
i-
fied that he did not speak at all at these meeting
s.  These mee
t-
ings were held after the end of the regular workday of about 12 
hours; Avila explained that he was tired and anxious to get 
home.  But Avila admitted that other employees stated that they 
agreed with Lara that a union was a bad choice.  I hav
e earlier 
not credited the testimony of Lara and I do not do so again 
here.  It strikes me as exaggerated that Avila would make such 
statements at each meeting.  And Perfecto

s testimony on this 
matter struck me as more of an attempt to support his s
uperio
r 
than relate the facts. 
 
In any event, Avila denial was convincing 
and his demeanor was persuasive.
 
On a Friday in October Mario Perez, a sales account exec
u-
tive for MBE, called Avila on Avila

s mobile telephone.  Perez 
asked if he could ask Avila a perso
nal question.  Avila replied 
that he could do so.  Perez then asked if Avila was involved in 
what was happening in the Union.  Avila answered no, he was 
not, and that he did not have time for things like that.  Perez

 
agency status is in dispute.  Perez wo
rks with MBE

s bigger 
customers on matters such as pricing, product promotions and 
the like.  Avila explained that about twice a month he would 
contact Perez directly if his direct supervisor, Cesar Barajas, 
was not available.  Avila sought information fro
m Perez co
n-
cerning whether there was a sale on certain products in stores 
that were part of Perez

 
accounts.  Sometimes Perez would 
supply the information and other times Perez answered that he 
would get back to Avila with the information but would not do 
so.  Abel Gastelum, a relief perishable sales driver, testified that 
Perez would occasionally appear at stores that he was servicing 
and direct his work by telling him how to do his work.  On one 
occasion Gastelum and another employee were delivering a 
coo
ler and Perez was very angry at them because they did not 
bring product to fill the cooler.  Perez did not testify at the hea
r-
ing.
 
Analysis
 
The complaint alleges that MBE, through the conduct of P
e-
rez, unlawfully interrogated an employee concerning his uni
on 
activity.  I first resolve the issue of whether Perez is an agent of 
MBE.  I have described Perez

 
duties in the preceding par
a-
graph.  I conclude the record is insufficient to support a finding 
that he is an agent of MBE within the meaning of Section 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
518
 
2(
13).  Remember, the burden is on the General Counsel in this 
situation.  It follows that I dismiss this allegation in the co
m-
plaint.
 
In October Avila was in Superior # 102, a store on his route.  
Cesar Barajas, a sales supervisor of MBE and Avila

s direct 
supervisor, happened to be at the store at the same time.  As 
Avila was stocking yogurt on the shelves Barajas asked Avila, 
in Spanish, if he could ask him a question and asked if Avila 
was part of the Union.  Avila answered no.  Barajas replied, 
again in 
Spanish, 

Oh, because you

re burnt with the lady.  And 
you

re also in the black list.

  
Avila answered that he did not 
have time for the Union or things like that, and that he was 
there to work.  When Barajas mentioned the 

lady

 
he was 
referring to Elizab
eth Lara, wife of Francisco Lara and an ow
n-
er of MBE, who the employees referred to as 

La Senora.

 
And 
being 

burnt

 
is a colloquialism that means that they or som
e-
one is on to you, or that they know what is going on.   
 
Analysis
 
The complaint alleges tha
t by the conduct described above, 
MBE unlawfully interrogated an employee concerning his u
n-
ion activities and threatened an employee with unspecified 
reprisals for being involved with the Union.  As indicated 
above, Barajas told Avila that he was 

burnt

 
w
ith 

La Sen
o-
ra.

  
In context, this meant that Elizabeth Lara had learned of 
Avila

s union activities.  Barajas continued, telling Avila that 
he was on a blacklist because of those activities.   The Board 
has long held that it is unlawful to tell employees 
that they are 
being blacklisted because they support a union.  By threatening 
an employee with unspecified reprisals because he engaged in 
union activity, MBE violated Section 8(a)(1).  Questioning 
employees about their union activities is not a per se vio
lation 
of the Act.  Rather, all relevant circumstances must be consi
d-
ered to determine whether the questioning is coercive.  
Sunnyvale Medical Clinic,
 
277 NLRB 1217 (1985); 
Rossmore 
House,
 
269 NLRB 1178 (1984).  The facts show that Barajas, 
Avila

s 
immediate supervisor and the person charged with 
monitoring his work, asked Avila whether he was part of the 
Union.  Avila falsely answered that he was not.  Barajas co
n-
tinued by saying in slang that Elizabeth Lara knew of his union 
activities and that Avi
la was on a blacklist.  Under all the ci
r-
cumstances, and especially because Barajas threatened Avila 
that he was on a blacklist, I conclude that MBE violated Se
c-
tion 8(a)(1) by coercively interrogating an employee concer
n-
ing his union activities. 
 
Also in 
October after Avila had completed his shift and had 
returned to the warehouse he walked into room that the drivers 
use to complete their paperwork.  Present at a table in the room 
were Cesar Barajas, Julio Ponce, and Augustin Vasquez.  
Vasquez, like Baraja
s, was a sales supervisor; Ponce was a 
perishable sales driver like Avila.  Barajas said that he needed 
to talk to Avila after Avila completed his shift.  Avila comple
t-
ed his remaining tasks; he then returned to that area.  Barajas 
handed Avila a sheet of 
paper and told him to go ahead and 
read it and sign it.  The paper read:
 
 
HOW TO GET YOUR AUTHORIZATION CARD BACK 
FROM TEAMSTERS LOCAL 73
 
 
Many employees have asked us how they can get their signed 
union authorization cards back.  These employees are co
n-
c
erned that they were tricked by Teamsters Local 73 into 
sig
n
ing authorizations cards which are legally binding doc
u-
ments.  If you have been tricked into signing a card, you can 
get your card back by writing a letter to the Union and asking 
for your card ba
ck.  All your letter to the Union has to say is: 
 
 
KENNETH HAARALA
 
PRESIDENT
 
(DATE)
 
TEAMSTERS
 
LOCAL 63
 
845 OAK PARK ROAD
 
COVINA, CA 91724
-
3624
 
 
DEAR SIR:
 
 
I REVOKE THE AUTHORIZATION CARD.  PLEASE 
RETURN MY ORIGINAL AUTHORIZATION CARD.  
THANK YOU.
 
 
SINCERELY,
 
(SIGNATURE)
 
 
Mail the letter to the Union and keep a copy for yourself.  It is 
up to you whether you want to get your card back or not.
 
If you have not been told about 
UNION DUES, FEES, 
FINES, ASSESSMENTS AN UNION RULES
 
. . . 
 
Feel free 
to ask y
our supervisor for information.
 
 
The second page of the document read:
 
 
October 12, 2010
 
 
KENNETH HAARALA
 
PRESIDENT 
 
TEAMSTERS
 
LOCAL 63
 
845 OAK PARK ROAD
 
COVINA, CA 91724
-
3624
 
 
DEAR SIR:
 
 
I REVOKE THE AUTHORIZATION CARD.  PLEASE 
RETURN MY ORIGINAL AUTHORIZ
ATION CARD.  
THANK YOU.
 
 
        
 
 
 
SINCERELY,
 
 
MBE prepared all this paperwork and Arturo Perfecto, MBE

s 
controller, gave it to Barajas.  Avila dated and signed the form.  
Barajas gave Avila an envelope and told Avila to address the 
envelope to the Union
.  Avila then addressed the envelope, 
placed the form in the envelope and asked if he was to mail it.  
Barajas said 

No, don

t worry about it, we

ll take care of it.

 
So 
Avila gave the envelope and form back to Barajas.  Avila ne
i-
ther placed a stamp on the
 
envelope nor had he ever requested 
information from anyone concerning how he could have his 
authorization card returned.  Abel Gastelum was employed by 
MBE as a relief perishable sales representative until March 18, 
 MARQUEZ BROS
.
 
ENTERPRISES
 
519
 
2011 when he was terminated.
5
  
He had s
igned an authorization 
card for the Union and had never asked anyone for information 
concerning how he could get that card back.  On October 12 
when he returned to the warehouse he encountered Barajas and 
Augustin Vasquez.  Vasquez told Gastelum that the b
ox cutters 
had arrived so he should go to the front office and get one.  As 
Gastelum was going to the front office coworker Julio Ponce 
ran after him and told him that the Union was a bad idea and 
that it was not appropriate to have a union and that he sho
uld 
talk to the owner about the Union as well.  Ponce said that if 
Gastelum signed a paper that Ponce was giving out then Gast
e-
lum would get his union card back.  After Gastelum got his box 
cutter he went to clock out and Ponce followed him and gave 
him th
e papers about how he could get his card back.  Gastelum 
looked at the papers and because he was unsure whether he 
wanted to sign them he told Ponce that he would sign them and 
give them back to him later.  But Ponce said that it was okay to 
sign now and t
hat everything was fine, so Gastelum was about 
to sign when Augustin Vasquez, who was in the lunchroom 
near them, told Gastelum to come inside the lunchroom, that he 
could sign there and no one will see him.  So Gastelum went 
into the lunchroom, signed the
 
letter and addressed the env
e-
lope that have been previously described.  Vasquez and Barajas 
were seated at a table working on their laptops; on the table 
were three stacks of papers, one for each of the documents 
described above.  Vasquez and Barajas are 
not usually seated at 
that table, especially at the end of the workday.  Ponce folded 
the letter that Gastelum had signed, placed it into the envelope, 
and put it on a stack of other sealed envelopes that were a
d-
dressed to the Union.  No employee ever aske
d MBE for i
n-
formation concerning how to get their authorization card back.  
 
The foregoing facts are based on Avila

s and Gastelum

credible testimony. 
 
Both their testimonies were supported by 
factual detail and their demeanors were convincing.  Barajas
 
denied that he questioned Avila or any employee concerning 
his union activities.  He testified in a summary fashion that 
Avila told him that he was for the Company and not the Union, 
but Barajas

 
explanation during cross
-
examination about how 
this subject 
came about was both evasive and unpersuasive.  In 
addition, Barajas

 
demeanor was not convincing; he seemed 
anxious to support his employer rather than to accurately relate 
the facts.  Moreover, Barajas admitted that he distributed the 
documents concerning
 
the return of the union authorization 
cards; he therefore must have at least known that those emplo
y-
ees who completed that paperwork and returned it to him had 
supported the Union by signing authorization cards.  I do not 
credit Barajas

 
testimony to the 
extent it conflicts with the te
s-
timony of Avila or Gastelum.  Vasquez likewise admitted that 
he gave employees the documents concerning the return of their 
authorization cards.  
 
Analysis
 
The complaint alleges that MBE unlawfully solicited e
m-
ployees to ask
 
the Union to return their authorization cards.  
                                        
        
 
5
 
Gastelum filed a charge with the NLRB over his termination and at 
the time of the trial no decision had been made concerning the merits of 
the charge.
 
The facts show that MBE created the information concerning 
how employees could get their authorization cards back.  MBE 
then distributed this information to employees, watched as the 
employees completed the 
paperwork, collected the paperwork 
from the employees and apparently franked the envelopes.  No 
employee asked MBE for such assistance.  
 
The Board has held that 

an employer may lawfully inform 
employees of their right to revoke their authorization cards,
 
even where employees have not solicited such information, as 
long as the employer makes no attempt to ascertain whether 
employees will avail themselves of this right nor offers any 
assistance, or otherwise creates a situation where employees 
would tend to
 
feel peril in refraining from such revocation.

  
Mariposa Press
, 
273 NLRB 528, 529

530 (1984); 
R. L. White 
Co
., 
262 NLRB 575, 576 (1982). 
 
Here, MBE did not merely create the paperwork needed to 
revoke the authorization cards and make that available to e
m-
ployees.  Rather, Barajas and Vasquez participated in the pr
o-
cess by soliciting employees to complete the paperwork and 
observing them as they did so.  This has a natural tendency to 
coerce employees into revoking their authorization cards, 
thereby overrid
ing any statement in the revocation forms that 
the choice was up to the employees.  By coercively encoura
g-
ing employees to ask the Union to return the authorization 
cards that the employees had signed, MBE violated Section 
8(a)(1).
 
During the morning of No
vember 29 Barajas called Avila on 
the Nextel radio that MBE provided to them.   As he normally 
did, Barajas said good morning, asked how Avila was doing 
that morning, and asked if Avila needed anything.  Later that 
day, around noon, while Avila was at Supe
rior # 102, Barajas 
again called Avila.  Barajas asked where Avila was, and Avila 
told Barajas his location.  Barajas then asked if Avila left any 
Rancho Grande products at North Gate #19; those items no
r-
mally sell for $3.49 but had been on sale at that st
ore for $1.99.  
Avila asked what date was Barajas referring to; at that moment 
the call ended and Barajas appeared in person at Superior #102.  
Apparently Barajas had called Avila while he too was in that 
store.  Barajas again asked Avila if he had left pr
oduct for the 
special sale at Northgate #19.  Avila said no, he did not, b
e-
cause the shelf was already fully stocked with the product.  
Barajas said that the store had run out of the product and that 
Avila had to go there with more of that product.  Avila 
said that 
he would do so.  Avila then went to Northgate #19 and disco
v-
ered that the shelves were indeed empty of the sales item.  Av
i-
la then left enough of those items to last several hours until 
Barajas could appear there with still more product that he s
aid 
he would get from another driver.  The matter seemed to end 
there.  As Avila credibly testified, on occasions shelves will be 
empty because sometimes it is difficult to predict how much 
product will sell, especially if it is on sale.  On those occasion
s 
someone from the store may call an MBE sales supervisor and 
request additional product and MBE then does its best to supply 
the store with the requested items.  In fact, this had occurred in 
the past with Avila and he was told to restock the shelves; he 
was not discipline.  
 
On December 2 Avila returned to the warehouse sometime 
after 5 p.m.  After he completed his paperwork he went to pick 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
520
 
up his paycheck.  Avila went to the payroll area but was told by 
the person there that he did not have Avila

s check
.  So Avila 
went to see Elizabeth Lara because sometimes she gave out the 
checks.  But Lara too said that she did not have his check.  
Avila then encountered Zulema Pintado, the human resources 
assistant, on the stairway.  Pintado told Avila to wait right 
there.  Avila waited there about an hour until Pintado returned 
and instructed Avila to go the office of Javier Granados, MBE

s 
general sales manager.  Accompanied by Pintado, Avila went to 
Granados

 
office and Granados gave Avila his termination 
notice.  
Granados told Avila to read the notice and Avila did so.  
Granados announced that it was Avila final termination and 
Avila should sign the notice.  Avila did so and left without 
saying a word.  The notice described the reason for termination 
as:
 
 
You were 
hired May 20, 2008, at which point you were pr
o-
vided a copy of the Company Employee Handbook
 
Incident:
 
 
On November 29, 2010, while your Supervisor, Cesar Bar
a-
jas, and you were at the Superior #102 in Los Angeles Mr. 
Barajas received a call from the Northg
ate store #19 from the 
Deli Manager.  The Deli Manager contacted Mr. Barajas to 
advise him that they needed Rancho Grande sales products 
(Queso Fresco, Queso Panela, Crema Mexicana, Crema Nat
u-
ral) that were listed on their AD at $1.99 and explained to Mr. 
Barajas that the store shelves were empty with respect to 
those sale products.  Since this is one of the stores on your 
route, Mr. Barajas asked you how much El Rancho Grande 
sale products you had left at Northgate Store #19 on your last 
visit which was on
 
Friday, November 26, 2010.  Per Mr. B
a-
rajas, you responded that you had filled the deli shelf with the 
El Rancho Grande sale products and had left an additional 
two boxes of Rancho Grande sale products in the back of the 
store.  
 
 
Because of the call, Mr.
 
Barajas then left and drove to the 
Northgate Store #19.  When Mr. Barajas arrived at Northgate 
Store #19 he discovered that there was NO! Rancho Grande 
sales product left on the deli shelves (see attached copy of pi
c-
ture of deli shelves taken on November 
29, 2010).  Upon r
e-
view of the invoices for Northgate for November 26, 2010, 
Mr. Barajas discovered that you had NOT in fact sold any 
Rancho Grande Product to this store that was listed on sale on 
the AD, on November 26, 2010.  This was contrary to what 
yo
u stated to Mr. Barajas.
 
 
The above noted incident violates the following Company 
Policies:
 
 
Prohibited Conduct page 27
-
29 #2: Unacceptable Job Perfo
r-
mance
 
 
You misrepresented to your supervisor that you had serviced 
a customer properly (Northgate Store #1
9) when in fact you 
had not done so.
 
 
Therefore, your continuous, unacceptable job performance 
has resulted in termination of your employment effective i
m-
mediately (today, Thursday, December 2, 2010).
 
 
The termination notice also listed the following previ
ous disc
i-
pline given to Avila:
 
 
10/05/10

Final Written Suspension: Performance
 
02/20/10

Verbal: Performance
 
12/01/09

Written Suspension: Performance
 
05/28/2009

Final Written: Performance
 
05/19/2009

Written: Performance
 
12/19/08

 
Verbal: Performance
 
Along 
with several occurrence reports on file
 
 
Avila delivers to Northgate #19 twice a week, on Tuesday 
and Thursday.  During the week prior to November 29 Avila 
was off from work on November 22 and 23; he therefore did 
not service that store on those dates; ins
tead, another driver did 
so.  Barajas testified that he informed Avila of the sale of the 
Rancho Grande product by leaving copies of the ads at his 
locker at the start of that week.  However, Avila was not aware 
that there was a sale on the Rancho Grande p
roduct at that store 
because MBE gives this information to the drivers on Monday 
or Tuesday and, as mentioned, Avila did not work those days.  
Due to Thanksgiving, Avila serviced that store on Friday, N
o-
vember 26.  Avila checked the deli shelves and observ
ed that 
the shelves were full.  He was unable to locate either the store 
manager or deli manager.  Taking into account that it was 
Thanksgiving weekend and that it was the last weekend in the 
month during which people in the community were saving for 
rent 
money and sales typically decline, Avila made a judgment 
call that there was sufficient product on hand to last until his 
next delivery.  He would then be able to stock it with fresh 
product.  MBE documents show that on November 26 Avila 
serviced that stor
e and supplied it with several different pro
d-
ucts, although not any of the Rancho Grande items that were on 
sale that weekend.  
 
It will be recalled that the termination notice reports that 
Avila told Barajas that he, Avila, had left two cases of the Ra
n-
ch
o Grande product at the store, but when Barajas checked the 
invoices they showed Avila had not in fact done so.  At the trial 
Barajas testified that Avila did say that he had left two cases of 
the Rancho Grande product in the back of the store, but Bar
a-
jas

 
demeanor was not credible.  Avila credibly denied that he 
had said this to Barajas.  I again conclude that MBE is man
u-
facturing issues to strengthen its case justify termination, this 
time by adding a charge of dishonesty against Avila.  
 
I now describe 
Avila

s disciplinary history at MBE.  On D
e-
cember 19, 2008, received a verbal warning as follows:
 
 
The company received a complaint on 12/10/08 from the co
r-
porate buyer of Tapatio markets, Luis Escalone.  The co
m-
plaint was that Store #9 was out of product.
  
Queso Fresco 
Casero was on special at the time.  
 
 
Store #9 was scheduled for service on 12/08/08 by Javier Av
i-
la.  Supervisor Cesar Barrajas questioned Javier Avila about 
the reason why the store was out of product.  Javier responded 
that on 12/08/08 he
 
did not service the store as scheduled b
e-
cause he did not have time and because it was too late.
 
Solution: What can the employee do to improve?
 
 
The company strives to provide its customers with the highest 
quality products and service.  The situation des
cribed above is 
 MARQUEZ BROS
.
 
ENTERPRISES
 
521
 
an example of poor customer service.  This type situations 
need to [be] avoided as much as possible.  The route superv
i-
sor should be informed whenever a customer is not serviced 
as scheduled.
 
 
On May 19, 2009, Avila received a written warni
ng as follows:
 
 
On 05/19/09 Supervisor Paulo Cesar Barajas reviewed cu
s-
tomer store Northgate #19.  The store was serviced earlier that 
day by saleman Javier Avila.  Paulo Cesar saw that Javier sold 
products to the customer but did not fill the yogurt are o
n the 
shelf.  Javier also only left 1.5 cases on the shelf of the cheese 
that was on special/promotion at the store.
 
 
Paulo Cesar also noted that by 11:00 AM Javier had only se
r-
viced 3 customers.  Javier clocked in at 5:07 AM in the mor
n-
ing.  When asked fo
r the reason for the slow progress in the 
day, Javier responded that if management wanted they could 
demote him to a relief salesman position.
 
Javier

s negative attitude is not welcomed by management.  
The company strives to provide all customers with the 
best 
service possible.  The service issues address[ed] above must 
[be] corrected and prevented in the future.  
 
 
Solution: What can the employee do to improve?
 
 
Javier is placed on a 30 day probation period.  Management 
will be looking for improvements to 
the areas of customer 
service and work performance.
 
 
Future related incidents can result in further disciplinary a
c-
tion up to and including termination.
 
 
On May 28, 2009, a little over a week later, an incident o
c-
curred for which Avila was given a final 
written warning as 
follows:
 
 
On 05/28/09 Supervisor Paulo Cesar Barajas reviewed cu
s-
tomer store Superior #105.  Paulo Cesar Barajas found 9 cases 
of spoiled yogurt products in the back cooler.  Javier is not 
properly rotating the products at this store.
 
 
Javier is currently on a 30 day probation. The probation per
i-
od ends on 6/17/09.  A review of his work performance will 
be performed upon completion of the probation period.
 
Solution: What can the employee do to improve?
 
Future related incidents can result
 
in further disciplinary a
c-
tion up to and including termination.
 
 
On December 2, 2009, Avila was suspended and again 
placed on a probationary period.  The notice read:
 
 
You previously received Employee Disciplinary Records on 
the following dates for poor p
erformance, April (sic) 28, 
2009, and May 19, 2009.  These Employee Disciplinary Re
c-
ords cited poor performance in the areas of customer service 
due to late arrivals, correct rotation of product and removal of 
expired product.
 
 
You are once again receiving
 
an Employee Disciplinary Re
c-
ord for poor customer service on the following dates.
 
On 11/11/09 Supervisor Cesar Barajas was at Superior #102.  
He was reviewing the Deli Department and noticed several 
products that were not stock[ed] and were left with empt
y 
spaces.  The Meat Department was not serviced because 
Javier had arrived to the store late.  Cesar Barajas personally 
serviced the Meat Department and went ahead and made sure 
to give them the product needed and give them good service.
 
 
On 11/16/09 R Ran
ch #4 did not receive service due to late 
arrival.  Javier Avila didn

t service this store and also he 
didn

t inform his supervisor.
 
 
All Daily Cheese Routes must receive good customer service 
on a daily basis to all our customers.
 
 
Solution: What can the 
employee do to improve?
 
 
The Company strives to provide its customers with the hig
h-
est quality products and service.  The situation described 
above is an example of poor customer service.  These types of 
situations need to be avoided as much as possible.
 
 
All customers

 
stores need to be serviced as scheduled.  The 
Route supervisor should be informed whenever a customer is 
not serviced as scheduled.
 
 
Javier Avila is placed on a 30 day probationary period.  Ma
n-
agement will be looking for improvements in the 
areas of cu
s-
tomer service and work performance.  Expected improv
e-
ments include on time arrival to customers

 
stores, product 
d
e
livered and stocked as required, appropriate communication 
with supervisor when service is not delivered to a customer as 
require
d.
 
 
Future related incidents will result in additional disciplinary 
action up to and including termination.
 
 
As a result of continued poor performance you are suspended 
and issued this final written warning.
 
 
Avila received a verbal warning on February 20,
 
2010, for i
n-
correctly invoicing two stores.  On October 5, 2010, Avila 
again received a suspension and final written warning described 
as follows:
 
 
On 09/08/10 Supervisor Cesar Barajas had received a call 
from an executive regarding Smart & Final #319.  T
he store 
manager had found 7 pc. of Monterey dated 9/07/10 also the 
shelf was empty.  Cesar Barajas personally went to the store 
to speak to the store manager of Smart & Final and they stated 
once again that this cannot happen again.  Attach[ed] you 
have a
 
picture of the empty shelf.  We have received more 
chain stores from Smart & Final and that if we have provide 
(sic) more good service that would cause more problems for 
Marquez Brothers Ent., Inc.  
 
 
On 9/15/10 Mr. Javier Avila was stopped at 4549 Live O
ak 
St. in Cudahy, CA for duration of 40 minutes and when he 
was asked by his Supervisor Cesar Barajas, Javier had denied 
it[;] he claims that he was at a Superior market but he had se
r-
viced that store the day before the Superior is in a different 
address.
 
 
On 9/29/10 Supervisor Cesar Barajas had past to see a Sup
e-
rior #102.  The sales representative has already pas (sic) to 
give service to the store.  Javier did not leave any RG fresco 
(50403) did not fill up the tank attached you have a picture of 
the tank
.  Javier also didn

t service the shel[ves] with the fo
l-
lowing product cotija triangle, crema natural rg, fresco crem
o-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
522
 
so pack.  [T]his last product he had the product in the back of 
the cooler he had to change the tank from RG fresco to the 
cremoso cheese.
  
Having the entire product in the back of the 
cooler there they will not [sell.]  Javier left 25 pc of cream c
a-
sera (50054) on the section with the date of 10/01/10 2days of 
expired date, all route sales [k]new that we cannot leave any 
product with 2 days
 
of expired date only if it

s for at least five 
days only.
 
 
Solution: What can the employee do to improve?
 
 
Employee Javier Avila has been inform[ed] in the past for all 
his work performance and we don

t see any improvement.  
Javier needs to improve on his
 
work performance.
 
Future related incidents will result in further disciplinary a
c-
tion up to and including termination
 
 
Barajas testified concerning the events described in Avila

s 
disciplinary records; to the extent this testimony put a negative 
gloss on 
those events, I do not credit that testimony but instead 
rely on the disciplinary records themselves.
 
In sum, Avila

s work history is checkered with disciplinary 
action.  The most recent, a suspension accompanied by a final 
warning, advised Avila that futu
re related incidents will result 
in further disciplinary action 

up to and including termination.

  
But this identical admonition is contained in almost every other 
written discipline given to Avila.  Indeed, so far as this record 
shows it seems to be almo
st routinely added to written discipl
i-
nary actions.  
 
Analysis
 
I again apply the shifting burden analysis in 
Wright Line,
 
251 
NLRB 1083 (1980), enfd. 662 F.2d. 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982)
,
 
in assessing the legality of Avila

s 
term
ination.  First, Avila clearly engaged in union activity.  
Next, MBE knew of this union activity.  MBE first had genera
l-
ized knowledge that union activity had occurred when the U
n-
ion filed a petition and an election was conducted.  MBE then 
had specific kn
owledge that Avila was involved when Barajas 
reveal that Elizabeth Lara knew of his union support and when, 
at Barajas

 
urging, Avila sought to get back the authorization 
card he had signed.  Union animus is shown in a generalized 
form stemming from the co
mments made by Lara about unions 
in successive meetings he held with employees.  A more vir
u-
lent form of animus is shown by MBE

s willingness to violate 
the law to prevent a free expression by its employees concer
n-
ing their desire for representation, as sh
own by the unlawful 
suggestion that employees get back the union authorization 
cards that they had signed, coercively interrogating employees, 
and threatening an employee with unspecified reprisals because 
he had exercised his lawful right to support a uni
on.  Indeed, 
Avila himself was subject to each of these unlawful actions.  
Timing also supports the finding of an unlawful motive, ina
s-
much as Avila

s termination occurred about 
2
 
weeks after the 
election. And at least part of the justification given for A
vila

s 
discharge, that he falsely reported to his supervisor that he had 
left Rancho Grande product at the store, was simply false.  This 
falsification was of no little concern, because it allowed the 
reasons MBE had to fire Avila to more congruently fit 
the Av
i-
la

s last warning.  I conclude the General Counsel has made a 
strong initial showing that Avila

s termination was unlawfully 
motivated.  
 
I now examine the record to determine whether MBE has 
met its burden of showing that it would have fired Avila 
even if 
he had not engaged in union activities.  In fact, the shelves at a 
store serviced by Avila ran out of sales product, something that 
MBE certainly does not like to occur.  I have concluded early in 
this decision that empty shelves happen, sometimes 
despite the 
best of efforts, and that there is no evidence that employees are 
automatically disciplined when this happens; MBE presented 
no evidence that it had ever terminated an employee for that 
matter alone.  Moreover, as the 
G
eneral Counsel points out
 
in 
his brief
:
 
 
 
Certainly Northgate #19 had enough Rancho Grande product 
for Friday, Saturday, Sunday and part of Monday, as no one 
from the store called Respondent prior to that 
 
day to say that they were out of product.  Avila was scheduled 
to deliver T
uesday morning[.]
 
 
So Avila

s assessment as to how much Rancho Grande product 
to leave there, while erroneous, was not that far off.  And the 
evidence shows that Avila did leave extra cases of El Mexicano 
product at the store.  To be sure, this was not the
 
Rancho 
Grande product that was on sale, but it shows that Avila did at 
least make an assessment of what extra product was needed at 
that store.  I certainly take into account that fact that in October 
Avila had received a 

final warning,

 
but he had recei
ved at 
least three other final warnings in the past and was not therea
f-
ter terminated when he committed other work errors.  On ba
l-
ance, I conclude MBE seized upon the empty shelves issue in 
order to construct a reason to discharge Avila.  MBE having 
failed
 
to meet its burden, it follows that by terminating Javier 
Avila because he supported a union, MBE violated Section 
8(a)(3) and (1).
 
C
ONCLUSIONS OF 
L
AW
 
1. By discharging Alfonso Mares and Javier Avila because 
they engaged in union activities, Respondent ha
s engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(3) and (1) and Section 2(6) and (7) of the Act.
 
2. Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(1) and Secti
on 
2(6) and (7) of the Act by:
 
(a) Coercively encouraging employees to ask the Union to 
return authorization that the employees had signed.
 
(b) Coercively interrogating an employee concerning his u
n-
ion activities.
 
(c) Threatening an employee with unspecifi
ed reprisals b
e-
cause he engaged in union activity.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I shall order it to cease and desist there 
from and to take certain affirmative action designed to effect
u-
ate the poli
cies of the Act.  The Respondent, having discrimin
a-
torily discharged employees, must offer them reinstatement and 
make them whole for any loss of earnings and other benefits. 
Backpay shall be computed in accordance with 
F. W. Woo
l-
worth Co
., 90 NLRB 289 (19
50), with interest at the rate pr
e-
 MARQUEZ BROS
.
 
ENTERPRISES
 
523
 
scribed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987), compounded daily as prescribed in 
Kentucky River 
Medical Center
, 356 NLRB No. 8 (2010).
 
The General Counsel cites 
First Legal Support Services, 
LLC,
 
342 NLRB 
350 fn. 6 (2002), and requests a special rem
e-
dy requiring Respondent to mail copies of the notice to any 
former employee who worked there after June 2, 2010, the date 
that Mares was unlawfully terminated.  However, the unfair 
labor practices in 
First Legal
 
were more pervasive and wid
e-
spread than in this case, and even then the Board rejected any 
extraordinary remedies.  And, for better or worse, there is not
h-
ing extraordinary about the unfair labor practices committed by 
MBE in this case.  Board volumes are
 
filled with cases where 
an employer breaks the law by firing union supporters and 
thereby snuffs out the organizational effort by employees.  And 
mailing a notice to former employees is hardly the type of e
f-
fective remedy that will have any effect.  I den
y the request.  
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended.
6
 
ORDER
 
The Respondent, Marquez Brothers Enterprises, Inc., City of 
Industry, California, its officers, agents, successors, and a
s-
signs, shall
 
1. 
Cease and desist from
 
(a) 
Discharging or otherwise discriminating against any e
m-
ployee for supporting Teamsters Local 63, International Brot
h-
erhood of Teamsters or any other union.
 
(b) 
Coercively encouraging employees to ask the Union to 
re
turn authorization that the employees had signed.
 
(c) 
Coercively interrogating any employee about union su
p-
port or union activities.
 
(
d
) 
Threatening any employee with unspecified reprisals b
e-
cause he engaged in union activity.
 
(
e
) In any like or related ma
nner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2. 
Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(
a
) Within 14 days from the date of 
the Board

s Order, offer 
Alfonso Mares and Javier Avila full reinstatement to their fo
r-
mer jobs or, if those jobs no longer exist, to substantially equi
v-
alent positions, without prejudice to their seniority or any other 
rights or privileges previously enjo
yed.
 
(
b
) Make Alfonso Mares and Javier Avila whole for any loss 
of earnings and other benefits suffered as a result of the di
s-
crimination against them, in the manner set forth in the remedy 
section of the decision.
 
(c) Within 14 days from the date of the B
oard

s Order, r
e-
move from its files any reference to the unlawful discharges, 
and
,
 
within 3 days thereafter
,
 
notify the employees in writing 
that this has been done and that the discharges will not be used 
against them in any way.
 
                                        
        
 
6
 
If no exceptions are
 

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-
po
ses.
 
(
d
) Preserve and, within 
14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel records a
nd reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order.
 
(e) Within 14 days after service by the Region, post at its f
a-
cility
 
in City of Industry, California, copies of the attached 

7
 
Copies of 
the notice, on forms provided by the Regional Director for R
e-

representative, sha
ll be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily posted. 
In addition to physical posting of paper notices, the notices 
shall be distributed electroni
cally, such as by email, posting on 
an intranet or an internet
 
site, and/or other electronic means, if 
the Respondent customarily communicates with its employees 
by such means. Reasonable steps shall be taken by the R
e-
spondent to ensure that the notices ar
e not altered, defaced, or 
covered by any other material. In the event that, during the 
pendency of these proceedings, the Respondent has gone out of 
business or closed the facility involved in these proceedings, 
the Respondent shall duplicate and mail, at
 
its own expense, a 
copy of the notice to all current employees and former emplo
y-
ees employed by the Respondent at any time since June 2, 
2010.
 
(f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a respo
nsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National 
Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice.
 
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together wit
h other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
                                        
        
 
7
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enfo
rcing an Order of the 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
524
 
W
E WILL NOT
 
discharge or otherwise discriminate against any 
of you for supporting Teamsters Local 63, International Brot
h-
erhood of Teamsters or an
y other union.
 
W
E WILL NOT
 
coercively encourage employees to ask the U
n-
ion to return authorization that the employees had signed.
 
W
E WILL NOT
 
coercively question you about your union su
p-
port or activities.
 
W
E WILL NOT
 
threaten you with unspecified 
reprisals because 
you engaged in union activity.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act.
 
W
E WILL
, within 14 days from the date of this Order, 
offer 
Alfonso Mares and Javier Avila full reinstatement to their fo
r-
mer jobs or, if those jobs no longer exist, to substantially equi
v-
alent positions, without prejudice to their seniority or any other 
rights or privileges previously enjoyed.
 
W
E WILL
 
make A
lfonso Mares and Javier Avila whole for 
any loss of earnings and other benefits resulting from their 
discharge, less any net interim earnings, plus interest co
m-
pounded daily.
 
W
E WILL
, within 14 days from the date of this Order, remove 
from our files any re
ference to the unlawful discharges of A
l-
fonso Mares and Javier Avila, and 
WE WILL
, within 3 days 
thereafter, notify each of them in writing that this has been 
done and that the discharges will not be used against them in 
any way.
 
 
M
ARQUEZ 
B
ROTHERS 
E
NTERPRI
SES
,
 
I
NC
.
 
 
 
